People v Colon (2017 NY Slip Op 09064)





People v Colon


2017 NY Slip Op 09064


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, TROUTMAN, AND WINSLOW, JJ.


1478 KA 15-02154

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vLUIS COLON, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (MICHAEL S. DEAL OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (JULIE BENDER FISKE OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Erie County Court (Thomas P. Franczyk, J.), rendered September 30, 2015. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree and attempted assault in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]) and attempted assault in the first degree (§§ 110.00, 120.10 [1]). County Court "expressly ascertained from defendant that, as a condition of the plea, he was agreeing to waive his right to appeal, and the court did not conflate that right with those automatically forfeited by a guilty plea" (People v McCrea, 140 AD3d 1655, 1655 [4th Dept 2016], lv denied 28 NY3d 933 [2016] [internal quotation marks omitted]; see People v Toney, 153 AD3d 1583, 1583 [4th Dept 2017]). The court also specifically explained that the waiver included defendant's right to appeal his "conviction and sentence," thereby foreclosing defendant's challenge to the severity of his sentence (see Toney, 153 AD3d at 1583; cf. People v Maracle, 19 NY3d 925, 928 [2012]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court